Citation Nr: 1433621	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  05-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to increases in the "staged" (10 percent prior to December 2, 2009, and 60 percent from that date) ratings assigned for the Veteran's service-connected low back disability, described for rating purposes as spondylolisthesis at L5-S1, with degenerative disc disease at L4- 5, status post surgical fusion with retained hardware.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 2, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for the low back disability.  In December 2007, the Board denied entitlement to a higher initial disability rating for service-connected low back disability.  The Veteran filed a timely appeal to the Court.  By Order dated in May 2009, the Court remanded the increased rating issue consistent with the May 2009 Joint Motion for Remand (JMR); the JMR instructed the Board to further address whether the Veteran was entitled to a TDIU rating.  In September 2009 and November 2010, the Board remanded the complete rating matter (with TDIU) to the RO for action to ensure compliance with the Court Order, including additional development and referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

During the processing of the Board's September 2009 remand, the Agency of Original Jurisdiction (AOJ) issued a May 2010 rating decision awarding a 60 percent rating for the low back disability on appeal and awarded a TDIU rating; both awards were effective from December 2, 2009.  The Veteran has maintained the appeal seeking higher ratings for the low back disability throughout the period on appeal and seeking a TDIU rating for the period on appeal prior to December 2, 2009.  The Board observes that the Veteran perfected a new appeal concerning the low back and TDIU issues on a schedular basis; these have been processed by the RO with a May 2012 statement of the case and receipt of a VA Form 9 to perfect the appeal to the Board, apart from the supplemental statements of the case addressing the extraschedular consideration for the low back and TDIU rating issues.  In any event, the Board finds that the entirety of the low back rating and TDIU issues, on both schedular and extraschedular bases, are before the Board on appeal at this time.

To the extent that the May 2012 statement of the case characterizes the issues as involving claims for earlier effective dates for the increased low back rating and the TDIU, the Board finds that the effective date issues are substantially encompassed within the broader issues of entitlement to higher ratings and TDIU from which the effective date questions arise.  The low back and TDIU rating issues on appeal arise originally from the May 18, 2004 claim that led to the award of service connection for the low back disability; there has been no contention suggesting that any earlier pending unresolved claim gave rise to this matter.  Thus, the period on appeal begins no earlier than the May 18, 2004 effective date for the grant of service-connection for the low back disability.

To the extent that any further question of seeking an earlier effective date for any low back disability rating or TDIU may arguably be formally part of this appeal (with reference to the characterization of the issues in the May 2012 statement of the case that has been perfected to the Board), the Board notes that no effective date is for consideration prior to the May 18, 2004 start of the period addressed in detail in this decision.  Service connection for the Veteran's low back disability, his only service-connected disability, is not in effect prior to May 18, 2004; there has been no appeal of the December 2004 RO rating decision that assigned that effective date.  There has been no contention of clear and unmistakable error in a prior final decision, and there can be no consideration of effective dates for service-connected compensation earlier than the earliest effective date for the award of service-connection itself in this case.


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's service-connected low back disability was productive of some limitation of range of motion, but without limitation of forward flexion to 60 degrees or less, and no findings of ankylosis or muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour; the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees; there was no evidence of incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.

2.  From December 2, 2009, the Veteran's service-connected low back disability has been manifested by incapacitating episodes having a total duration of at least six weeks in 12 months, but has not been manifested by unfavorable ankylosis of the entire spine.

3.  Throughout the period on appeal, the schedular criteria for the Veteran's low back disability reasonably describe the Veteran's disability level and symptomatology, and no exceptional disability picture is shown to render the application of the regular rating schedule inadequate or impractical in this case.

4.  Prior to December 2, 2009, the Veteran's service-connected disabilities were not shown to be so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent prior to December 2, 2009, for service-connected low back disability have not been met (on either a schedular or an extraschedular basis).  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 (2013).

2.  The criteria for entitlement to a rating in excess of 60 percent prior to December 2, 2009 for service-connected low back disability have not been met (on either a schedular or an extraschedular basis).  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 (2013).

3.  Prior to December 2, 2009, the requirements for a TDIU rating were not met, and such rating was not warranted (on either a schedular or an extraschedular basis).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

As the December 2004 RO rating decision on appeal granted service connection for the Veteran's low back disability and assigned a disability rating and effective date for the award, statutory notice as to that disability (provided in an August 2004 letter) had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Subsequent letters and the statement of the case (SOC) properly provided notice on the downstream matter of entitlement to an increased initial rating (including the matter of seeking a TDIU rating included in the Veteran's January 2005 notice of disagreement) and the SOC (and supplemental SOCs (SSOCs)) readjudicated the matter after the Veteran had opportunity to respond.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records, including VA medical records, have been secured.  The Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file.  The RO arranged for VA examinations in November 2004 and December 2009 (with an April 2010 addendum).  The examinations are collectively adequate as the examiners expressed familiarity with the history of the disabilities, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's September 2009 and November 2010 remands (i.e., providing the Veteran with a new VA examination and referring the matters of extraschedular consideration to the Director, Compensation and Pension Service) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board additionally notes that following the development completed during the processing of the Board's remands, the Board is now enabled to proceed with an expanded discussion of the consideration of unemployability and extraschedular considerations to comply with the directives of the JMR.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Increased Ratings for Low Back Disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection or if factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran's service-connected low back disability has been characterized for rating purposes as spondylolisthesis at L5-S1, with degenerative disc disease at L4-5, status post surgical fusion with retained hardware; it is rated under Codes 5239 and 5243.  Codes 5239 and 5243 provide ratings for spondylolisthesis (or segmental instability) and thoracolumbar disc disease under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of disc disease, whichever method results in the higher rating when all ratings are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted when there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Notes following the General Rating Formula criteria include: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Under the formula for rating based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

Entitlement to a Rating in Excess of 10 Percent for the Period Prior to December 2, 2009

Service connection for the low back disability has been awarded effective from May 18, 2004.  Preliminarily, the Board observes that prior to the award of service connection the Veteran was in receipt of VA nonservice-connected disability pension with assignment of a 60 percent rating for the low back disability.  The Board notes that the pension rating was assigned under different back disability rating criteria than those applicable to this case: 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (in effect prior to September 26, 2003).  That former rating under obsolete criteria assigned for nonservice-connected pension purposes has no direct bearing on this appeal.

In an April 1968 Report of Medical History, the Veteran reported recurrent back pain and the examiner noted that the Veteran had back pain for the previous 6 months.  In June 1968, he complained of low back pain and received treatment.

The Veteran continued to complain of low back pain and sought treatment with George P. Schanz, M.D., beginning in December 1986 and continuing in 1987.  Dr. Schanz's records reflect that the Veteran was found to have spondylolisthesis of the lumbar spine in the Fall of 1985 and underwent a lumbar laminectomy at the L5-S1 level.  There were additional diagnoses of recurrent central L4-5 disc bulge and moderate L5-S1 bulge, left, as well as spondylolysis.  He underwent a second surgical intervention in March 1986.  The Veteran again had posterior lumbar interbody fusion L5-S1 in March 1987.

An SSA Award Decision dated March 1987 found that medical evidence established the Veteran had severe back pain and determined that the Veteran was "disabled" since December 1985 and that his disability had continued at least through the date of the decision.

The Veteran underwent a discectomy in July 1987.  The remainder of the disc was removed later that year and a posterior lumbar interbody approach was used to graft this interspace.  In July 1997, the Veteran had a surgical procedure, including posterior exploration and fusion, posterior decompression L4-S1, posterior instrumentation and fusion L4-S1, with repair of incidental durotomy and left iliac crest bone graft harvesting.  Three days later, he had an anterior discectomy and anterior interbody fusion with instrumentation of L5-S1, for pseudoarthrosis identified at L5-S1.  He was assessed with pseudoarthrosis, with failed laminectomy syndrome, with pseudomeningocele and epidural fibrosis, and with low back pain, unamendable to conservative care.  In July 1997, he was diagnosed with spinal stenosis L4-S1 with back pain.  In August 1997, he was involved in a single motorcycle accident.  An MRI study of the lumbar spine showed normal mid and upper lumbar spine, internal metal at L4-S1, and associated substantial signal distortion.

Treatment records from the Las Vegas VA Medical Center (VAMC) reflect that the Veteran sought treatment there as early as 1996.  The Veteran was treated in March 2003 for low back pain.  He was assessed with polyarthralga, myalgias, and osteoarthritis, post lumbar surgery state and post arthroscopic stage.

In November 2004, the Veteran underwent a VA examination to assess the nature and severity of his low back pain.  The Veteran reported that he had chronic back pain "at the L4-L5 region."  He denied any trauma, but reported that it could have developed due to "heavy lifting."  He reported that his pain scale was 7/10 with stiffness and weakness.  The onset of pain was in 1967.  The location and distribution of the pain was in the paralumbar areas.  The Veteran reported there was no radiation of the pain.  The duration of the pain was "24 hours seven days a week."  The Veteran reported that, "it wakes me up at night also."  The characteristics were throbbing and alternating with sharp pain.  The intensity was 10/10.

The Veteran reported that he walked unaided.  He denied the use of braces or orthosis.  He could only walk 1/8th of a mile in 20 minutes, then the pain began.  The Veteran reported that he was very stable.  He denied he had any trauma or injury.  He reported a total of eight prior surgeries.  He reported that he had two surgeries in 1997 for a fusion at the L4 to L5 with left hip bone grafting.  He also had a laminectomy and discectomy in 1985, 1986, and 1987.  He reported that the functional effect of this condition was that all of his activities of daily living were affected.  He could barely bend down to shave and to do toileting and he could not stand for a prolonged time due to the pain.  He was able to drive and was mobile.  He reported being in receipt of SSA benefits since 1985.

On musculoskeletal physical examination, he had a normal curvature in the cervical and thoracic spine but the lumbar spine appeared to be mildly convex.  The limbs were equal and symmetrical.  No deformities were observed.  Strength was 3.5 to 4+ in the upper extremities and in the lower extremities was 3.5+.  Posture and gait was intact.  Position of the head was straight.  He had symmetry in appearance and he had symmetry and rhythm with the spinal motion.

Concerning thoracolumbar spine range of motion, forward flexion was 0-72 degrees, extension was 0-24 degrees, left and right lateral flexion was 0-24 degrees, left and right lateral rotation was 0-22 degrees.  The spine did not have pain on motion.  Following repetitive motions of bending and getting up, cleaning the house, and prolonged standing, the examiner opined that he had additional 5 to 10 percent limitation of motion.  This was characterized by pain, fatigue, and weakness.

The Veteran had paralumbar muscle spasms.  There was no guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  There was no abnormal posture, fixed deformity, or other abnormality of the musculature of the back.

Lumbar spine x-rays reflected that an anterior plate was seen at L5-S1.  The posterior lumbar vertebral body alignment remained within normal limits with no indication of any bony canal compromise.  There were posterior laminectomy changes also present.  Discs above L4 were within normal limits with normal alignment of the lumbar vertebral bodies.

Sensory examination reflected that he had decreased sensation to pinprick and to touch in the lumbar region.  Motor examination reflected no muscle atrophy, circumferential measurements bilaterally of the thighs were symmetrical to 34 centimeters.  The calves were symmetrical, measuring 29 centimeters.  There was no deficit of the deep tendon or cutaneous reflex, nor was there pathologic reflex.  The rectal examination reflected that sphincter tone was intact.  Lasegue's sign was unremarkable.  There was no vertebral fracture.  There were no organic physical signs.

The examiner diagnosed status post lumbar strain resulting in lumbar fusion with instrumentation with decrease sensation to pinprick and touch, loss of motion, and myospasms.  No disc disease involving incapacitating episodes was suggested by the November 2004 VA examination report.

The RO rated the Veteran's disability under Diagnostic Code 5239 pertaining to spondylolisthesis of the lumbar spine.

In consideration of the rating criteria for diseases of the spine, a disability rating in excess of 10 percent is not warranted.  On examination in November 2004, flexion was 0-72 degrees, extension was 0-24 degrees, left and right lateral flexion was 0-24 degrees, and left and right lateral rotation was 0-22 degrees.  Following repetitive motions of bending and getting up, cleaning the house, and prolonged standing, flexion was limited by 3.5 to 7.0 degrees, extension and left and right lateral flexion were limited by 1.25 to 2.5 degrees, and left and right lateral rotation was limited by 1.0 to 2.0 degrees (these figures being based upon the rounding of the range of motion results to the nearest 5 degrees and the examiner's finding that repetitive motion resulted in "5 to 10%" loss of the Veteran's ranges of motion).  These limitations of range of motion were characterized by pain, fatigue, and weakness.

The Board notes here that flexion was actually measured to 72 degrees.  Pursuant to the rating criteria, this figure is rounded to the nearest 5 degrees, or to 70 degrees.  The examiner estimated a 10 percent decrease in range of motion under the DeLuca factors.  This results in a finding for rating purposes that flexion is limited to 63 degrees.  However, this does not meet the regulatory criteria of flexion limited to 60 degrees or less to warrant the next higher rating of 20 percent.  The Board is mindful of 38 C.F.R. § 4.7, but does not view that regulation as allowing a different result in a case such as this where the applicable rating criteria are quite specific at to range of motion findings.

Further, although the examination reflected objective findings of paralumbar spasms, there was no guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In light of these objective findings, the Board finds that the 10 percent rating assigned is appropriate under the rating criteria.  A 20 percent rating is not warranted, as range of motion testing does not reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As such, based on the objective findings of record, the Veteran's disability did not meet the criteria for a 20 percent disability rating.

The Veteran's lay statements, and a lay statement submitted in July 2009 by a friend familiar with the Veteran for 31 years, essentially assert that the Veteran's back disability has been so severe as to prevent the Veteran from a gainful career in the casino business.  The Board recognizes that as of December 2009, the Veteran's back disability is shown to have objectively met the rating criteria for a 60 percent rating and that TDIU has been awarded on the basis of the back disability rendering the Veteran unemployable.  However, as discussed above, prior probative medical evidence shows back disability of significantly lesser severity in the earlier portions of the period on appeal.  The Board recognizes that the Veteran's back disability increased in severity during the period on appeal at some time prior to December 2009.  The Board has considered whether any evidence prior to December 2009 allows the Board to identify a date prior to December 2, 2009 when the Veteran's back disability was shown to meet the criteria for increased disability compensation.  The lay statements of record are competent to describe observable symptoms and difficulties, but do not present competent clinical findings of the type specified in the rating criteria for higher disability ratings for the back.  The lay evidence, including the July 2009 witness statement presenting the lay opinion that the Veteran was rendered unable to work by his back disability, do not present information allowing the Board to identify a date prior to the December 2009 VA examination when the criteria for a particular disability rating in excess of 10 percent are shown to have been met.  The lay evidence is not otherwise sufficiently persuasive to contradict the objective clinical findings and discussion of the extent of functional impairment associated with the back disability presented in medical evidence featuring the November 2004 VA examination report; the medical evidence probatively characterizes the back disability in the early portion of the period on appeal.

No other evidence from the period on appeal, including other medical records, significantly contradicts the findings of the November 2004 VA examination report.  Nor does any other evidence indicate that the Veteran's low back disability otherwise manifested in increased severity meeting the criteria for any rating in excess of 10 percent at any ascertainable time prior to December 2, 2009.

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there was been no objective finding of neurological abnormalities associated with the Veteran's low back disability so as to warrant a separate rating during the period prior to December 2, 2009.

In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for a rating in excess of 10 percent (or for assignment of additional separate ratings) have not been met at any time during the period prior to December 2, 2009.

Entitlement to a Rating in Excess of 60 Percent for the Period From December 2, 2009

A 60 percent rating is in effect for the Veteran's low back disability from December 2, 2009 on the basis of incapacitating episodes associated with intervertebral disc syndrome under Diagnostic Code 5243.  No schedular rating in excess of 60 percent is available under this Diagnostic Code for incapacitating episodes of disc disease.

The only available higher schedular rating is the 100 percent rating under the General Formula; this 100 percent rating requires a showing of unfavorable ankylosis of the entire spine.  The Board finds that neither the evidence nor the contentions in this case suggest that the Veteran's entire spine is unfavorably ankylosed.

The December 2009 VA examination report (that served as the basis for the AOJ's assignment of a 60 percent rating effective from the date of the examination) shows that the Veteran reported that he had worsening symptoms including spasm and frequent falls.  The report indicates that there was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, or nocturia.  The report notes that there was no history of fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, unsteadiness, or weakness.  The Veteran did endorse a history of falls, fatigue, decreased motion, stiffness, spasms, and pain.  The pain was described as aching and sharp at times in the low back and two sides, with stiffness.  The severity was "moderate" and the duration "constant" on a "daily" basis.  There was "no" radiation of pain and there were "no" flare-ups of spinal conditions.  The report indicates that incapacitating episodes occurred monthly, 12 times in the prior year.  The Veteran used no devices or aids and was able to walk a quarter of a mile.

Physical examination during the December 2009 VA examination revealed a stooped posture with normal head position, symmetrical appearance, and a gait that was wobbly and slow showing distress.  There were "no" abnormalities of spinal curvature.  There was "no" ankylosis of the cervical spine.  There was ankylosis of "part of" the thoracolumbar spine in a "neutral" position.  There were no indications of unfavorable ankylosis.  There was objective evidence of thoracic sacrospinalis spasm, atrophy, guarding, pain with motion, and tenderness bilaterally.  These abnormalities were noted to be not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Detailed motor examination revealed active motion against full resistance in all respects with the following exceptions: hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension tests revealed active movement against some (but not full) resistance bilaterally; hip flexion showed active movement against gravity (but not other resistance) bilaterally.  Muscle tone was normal and there was no atrophy.  Detailed sensory examination revealed fully normal results in all respects for the upper and lower extremities.  Detailed reflex examination results were fully normal in all respects.

The spinal range of motion testing revealed flexion 0 to 45 degrees, extension 0 to 15 degrees, lateral flexion 0 to 20 degrees bilaterally, and lateral rotation 0 to 20 degrees bilaterally.  There was objective evidence of pain on active range of motion and after repetitive motion; the examiner was unable to test for additional limitation after three repetitions of motion.  Lasegue's sign was positive bilaterally.  The examiner noted that "there was no additional functional impairment following repetitive use of the lumbosacral spine."  Postoperative and degenerative changes were noted on diagnostic imaging of the spine.  The report notes the Veteran's account of having retired due to severe low back problems.  The report also notes that the back disability causes moderate interference with chores, shopping, recreation, traveling, bathing, dressing, toileting, and grooming; it prevents exercise and sports activity; and it does not interfere with feeding.

An April 2010 addendum to the December 2009 VA examination report adds some additional clarification of facts.  The addendum explains that the Veteran's monthly incapacitating episodes are of duration of five to six days.  Also, the examiner opined that the Veteran "could not work on active or sedentary type of jobs."  The examiner found that the Veteran's low back disability is all associated with service-connected pathology with no other distinct low back disability.  Finally, the addendum explains that the Veteran was unable to perform repetitive range of motion testing due to the extent of his disability impairments.

Significantly, the December 2009 VA examination report (with addendum) shows that the Veteran's service-connected back disability does not manifest in unfavorable ankylosis of the entire spine nor any pertinent associated neurological abnormalities; no neuropathy or radiculopathy was diagnosed nor was any compensable degree of neuropathy or radiculopathy otherwise suggested.  No other evidence pertaining to the period from December 2, 2009 onward otherwise presents significant findings more supportive of the Veteran's claim than those presented in the December 2009 VA examination report.  There is no showing of unfavorable ankylosis of the entire spine nor compensable neurological abnormalities associated with the service-connected low back disability.  Accordingly, no schedular rating in excess of 60 percent is warranted for any portion of the period from December 2, 2009, and no separate compensable schedular ratings for neurological abnormalities are warranted for any portion of the period from December 2, 2009.

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability so as to warrant a separate rating.

In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for a rating in excess of 60 percent (or for assignment of additional separate ratings) have not been met at any time during the period prior to December 2, 2009.

Entitlement to Extraschedular Ratings for the Low Back Disability For Any Period on Appeal

Consideration has been given regarding the Veteran's contention that the schedular evaluation is inadequate and that he may be entitled to an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

In this case, the Board's September 2009 remand determined that to comply with the Joint Motion, the AOJ should refer the case for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The office of the Director of Compensation authored an advisory opinion on this matter in July 2012.  The advisory opinion notes that consideration was given to an extraschedular rating in excess of 10 percent from May 18, 2004 to December 2, 2009 as well as an extraschedular rating in excess of 60 percent for the period from December 2, 2009.  The advisory opinion noted that the Veteran was awarded SSA disability benefits in December 1985 for status post two laminectomies with severe back pain, noted a number of back surgeries in the 1980s and 1997, knee surgery in 1998, the November 2004 VA examination report findings, and the December 2009 VA examination report findings.  The Director's advisory opinion concluded that "[t]he record presents no evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization during the periods of May 18, 2004 through December 2, 2009, and post December 2, 2009."  The opinion states that the evidence did not show that the Veteran's low back disability warranted an extraschedular rating.

Now that consideration and denial of a possible extra-schedular rating has been completed at the AOJ-level, the Board must review the record and determine whether an extra-schedular rating is for assignment for the low back pathology.  Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of impaired function of the back and spine, but a greater degree of impairment is not shown.  The Veteran has complained of symptoms featuring functional impairment from pain, fatigue, decreased motion, stiffness, spasm, and incapacitating episodes of disc disease; these are serious and significantly disabling symptoms, but they do not appear to exceptionally transcend the scope of the rating criteria applying to disabilities of the back and spine.  Each and all of these symptoms are contemplated in the Diagnostic Code criteria discussed in the schedular rating analysis above and the applicable provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  The Board finds that the evidence does not show, for any period on appeal, that the Veteran's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).

There is no evidence in the claims file that shows an exceptional disability picture when considered in the context of the level of disability contemplated by the ratings assigned under the applicable schedular criteria for each period on appeal.  As the Board finds no evidence of record which demonstrates back or spine disability more severe than the Veteran's own detailed descriptions and above-discussed medical findings, and as the Board finds that the Veteran's descriptions and above-discussed medical findings do not present exceptional manifestations of back disability for the purposes of assigning an extraschedular rating, there is no further analysis or weighing of probative value for the Board to complete at this time.  The Board notes that the July 2009 third-party lay statement opining that the Veteran's back disability undermined his career does not identify any features of back disability symptoms that are not contemplated by the rating criteria.

Absent any clear and specific evidence showing exceptional impairment from the low back symptoms, the Board is unable to find any basis for assignment of an extra-schedular disability rating for the low back disability in this case.

Based on all of the above, the Board finds that the preponderance of evidence is against the Veteran's claim and that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for low back disability is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU Prior to December 2, 2009

The Veteran contends that he is entitled to a TDIU prior to December 2, 2009 on the basis of his allegation that he was rendered unemployable by his single service-connected low back disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that the Board may not assign an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) in the first instance because 38 C.F.R. § 3.321(b)(1) establishes a specific procedure requiring all claims under that provision to be referred to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for initial decision.  However, the Court held that the Board may be required to consider the applicability of 38 C.F.R. § 3.321(b)(1) when the issue has been raised before the Board.

Prior to December 2, 2009, the Veteran's single service-connected disability (his low back disability) was rated 10 percent (effective from May 2004).  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met prior to December 2, 2009.  Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU rating because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment."  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The fact that the Veteran is unemployed does not support the conclusion that the Veteran is unemployable due to his service-connected disability alone.  The fact that he was no longer able to maintain his last employment also does not establish that he is unemployable.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Board's September 2009 remand determined that to comply with the Joint Motion, the AOJ should refer the case for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

The office of the Director of Compensation authored an advisory opinion on this matter in July 2012.  The advisory opinion noted that the Veteran was awarded SSA disability benefits in December 1985 for status post two laminectomies with severe back pain, noted a number of back surgeries in the 1980s and 1997, knee surgery in 1998, the November 2004 VA examination report findings, and the December 2009 VA examination report findings.  The Director's advisory opinion noted that the "record also presents evidence that there are non-service connected bilateral knee and cervical spine conditions."  The Director's advisory opinion concluded that "[t]he record does not present evidence that the Veteran is unable to obtain and secure and substantially gainful employment by reason of his service-connected disabilities prior to December 2, 2009.  Entitlement to TDIU on an extraschedular basis prior to December 2009 also is unwarranted."

Now that consideration and denial of a possible extra-schedular TDIU prior to December 2, 2009 has been completed at the AOJ-level, the Board must review the record and determine whether an extra-schedular TDIU is otherwise for assignment prior to December 2, 2009.

A primary contention presented by the Veteran and through his attorney directs attention to the fact that the Veteran was determined by SSA to be disabled due to his back diagnoses beginning  in December 1985 and re-confirmed on occasions later in the 1980s.  In December 1987, an RO rating decision awarded a nonservice-connected permanent and total disability pension rating on the basis of finding that the Veteran was permanently and totally disabled due specifically to his back disability (that was not service-connected at that time).  As discussed in the RO's August 1992 letter to the Veteran, VA received information from MGM Grand Hotel, Inc. indicating that the Veteran had returned to work in November 1988 as a poker dealer; the Veteran's pension award was accordingly terminated.  A March 2003 RO rating decision again awarded a nonservice-connected permanent and total disability pension rating; this time, significantly, the award was based upon the combination of the Veteran's back disability as well as arthritis with instability of the left knee and arthritis with instability of the right knee; there was no finding, implicit or explicit, that the Veteran's back disability alone rendered him unemployable at that time.  A December 2004 RO rating decision awarded service-connection for the back disability with a 10 percent rating (under newly revised rating criteria not yet in effect when the back disability had been rated for pension purposes) effective from May 2004.
No evidence from the SSA nor otherwise of record in this case shows that the Veteran was rendered unemployable due to his single service-connected disability of the back, considered alone, at any point during which service-connection was in effect prior to December 2, 2009.  Regardless of whether the Veteran's back disability was of such severity in the 1980s to render the Veteran unemployable, an award of TDIU for any portion of the pertinent period from May 2004 to December 2, 2009 requires evidence showing that the disability rendered the Veteran unemployable for some portion of that period.  The Veteran, through his attorney, submitted a copy of his SSA earnings history record in August 2012; the Veteran's attorney contended that this report "demonstrates that he has been unable to obtain and maintain employment due solely to service-connected disabilities since service."  In subsequent correspondence, including in May 2014, the Veteran's attorney has argued that the SSA earnings history report indicates "that he has not maintained substantially gainful employment for any two consecutive years since service," and that the Veteran "has not earned enough money to be considered gainfully employed since service."

For the pertinent period on appeal, the SSA earnings history report suggests that the Veteran was not employed.  However, the fact that the Veteran was not employed does not establish unemployability for the purposes of awarding a TDIU.  The Veteran's own statements indicate that he stopped working in 2000 due to his employer closing his department (asserted in the Veteran's February 2005 statement on employment details).  He has also explained that since the mid-1980s he had been working for sporadic periods until he became unable to continue his work as a poker dealer because of his back pain (asserted in the Veteran's January 2005 statement).  However, even accepting that the Veteran did not actually engage in gainful employment during the period on appeal, the evidence must show that the Veteran was rendered unable to engage in substantial gainful activity due to his service-connected back disability alone.

The November 2004 VA examination report shows that although all of the Veteran's activities of daily living were affected to the extent that he could "barely bend down to shave and to do toileting and he cannot stand for a prolonged time due to pain," he was "able to drive," and was "mobile," walked unaided and could walk one-eighth of a mile in 20 minutes before pain begins.  The objective testing performed and clinical observations recorded during the November 2004 VA examination, as discussed in detail in the schedular rating analysis section for the low back disability above, showed movement and function of the spine consistent with a the schedular rating criteria for a 10 percent disability rating.

The Board notes that the JMR in this case expressed concern that "[n]o medical opinion was used as the basis" of the Board's prior decision's finding that the Veteran was "able to drive" and "was mobile" in concluding that the Veteran "was no longer totally disabled" at that time.  The Board observes that the December 2007 Board decision did cite the November 2004 VA examination report regarding the showing that the Veteran reported that he was "able to drive" and "was mobile," and the Board directs attention to the objective findings of this report concerning the spine; this report is the most detailed pertinent medical evidence from the period prior to December 2, 2009.

The Board presents its analysis on this TDIU with the understanding that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16(a)

No other evidence from the period on appeal, including other medical records, significantly contradicts the findings of the November 2004 VA examination report; nor does any other evidence indicate in another manner that the Veteran's low back disability otherwise rendered him incapable of performing gainful activity at any ascertainable time prior to December 2, 2009.

The Veteran's lay statements, and a lay statement submitted in July 2009 by a friend familiar with the Veteran for 31 years, essentially assert that the Veteran's back disability has been so severe as to prevent the Veteran from a gainful career in the casino business.  The Board recognizes that as of December 2009, the Veteran's back disability is shown to have objectively met the rating criteria for a 60 percent rating and that TDIU has been awarded on the basis of the back disability rendering the Veteran unemployable.  However, as discussed above, prior probative medical evidence shows back disability of significantly lesser severity in the earlier portions of the period on appeal.  The Board recognizes that the Veteran's back disability increased in severity during the period on appeal at some time prior to December 2009.  The Board has considered whether any evidence prior to December 2009 allows the Board to identify a date prior to December 2, 2009 when the Veteran's back disability was shown to meet the criteria for a TDIU.  The lay statements of record are competent to describe observable symptoms and difficulties, but do not present competent clinical findings nor identification of any particular time of onset prior to December 2009 when the Veteran's back disability may have become sufficiently severe to render him unemployable.  The lay evidence, including the July 2009 witness statement presenting the lay opinion that the Veteran had long been rendered unable to work by his back disability, do not present information allowing the Board to identify a date (prior to the December 2009 VA examination) when the back disability worsened to such severity as to render the Veteran unemployable.  The lay evidence is not otherwise sufficiently persuasive to contradict the objective clinical findings and discussion of the extent of functional impairment associated with the back disability presented in medical evidence featuring the November 2004 VA examination report; the medical evidence probatively characterizes the severity of the back disability in the early portion of the period on appeal.

Neither the November 2004 VA examination report nor any other evidence pertaining to the period on appeal prior to December 2, 2009, presents information showing a discernable date when the Veteran's back disability alone deprived the Veteran of the capacity to engage in any substantial gainful activity, including with consideration of his four years of high school education (reported in his January 2005 claim for a TDIU) and experience.  The evidence presents no persuasive indication that the Veteran's service-connected disability (a back disability meeting the criteria for a 10 percent disability rating) featured impairments rendering him incapable of at least light manual tasks or sedentary labor.  The Board notes that the Veteran has had no service-connected impairment of his upper extremities and hands, no service-connected impairment of his hearing and vision, no service-connected impairment of his mental health, nor any other manner of service-connected disability whatever.

Again, importantly, the Veteran's significant disabilities involving arthritis and instability of both knees are not service-connected and the dimension of impairment attributable to the knee disabilities cannot be considered in support of the Veteran's claim for TDIU.  The Board concludes that the evidence pertaining to the appeal period prior to December 2, 2009 does not show that the service-connected back disability alone rendered the Veteran incapable of all substantial gainful activity consistent with his education and experience.  The Board finds that the evidence against finding that the Veteran was unable to obtain or maintain substantial gainful employment outweighs the evidence that supports such a finding.

Accordingly, the Board finds that an extra-schedular TDIU for the period prior to December 2, 2009 under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  For the reasons noted above, the evidence does not support a finding that the Veteran was unemployable because of his service-connected disability, alone, prior to December 2, 2009.  Accordingly, the preponderance of the evidence is against his claim for a TDIU rating prior to December 2, 2009.


ORDER

A rating in excess of 10 percent prior to December 2, 2009, for the low back disability is denied.

A rating in excess of 60 percent from December 2, 2009, for the low back disability is denied.

A TDIU rating prior to December 2, 2009 is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


